DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because shading shown in Figures 1-4, 6A-6C, 10A-10D is not appropriate and should be replaced. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-7, 9, 12-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 24, 42, 26-30, 33-40 of prior U.S. Patent No. 11, 217, 937. This is a statutory double patenting rejection.
Regarding claim 1: Claim 24 of US Patent 11, 217, 937, similar to claim 1 of the current application, recites a first electrical connector element for a modular toy and/or educational toy construction element and/or toy construction system, the first electrical connector element comprising a first connector part comprising a plurality of electrical contact connected to a plurality of electrical conductors; a second electrical connector element releasably connected with the first electrical connector, and further comprising a strain relief part, a number of lock and release elements, wherein a release of the coupling occurs when the plurality of electrical conductors is subjected to one or more pull forces above a predetermine threshold. 
Regarding claim 2: Rejected for containing the same limitations as claim 42 of Patent ‘937.
Regarding claims 3-7: Rejected for containing the same limitations as claims 26-30 of Patent ‘937.
Regarding claim 9: Rejected for containing the same limitations as claim 33 of Patent ‘937.
Regarding claims 12-17: Rejected for containing the same limitations as claims 34-38, 40 of Patent ‘937.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2010/0311300), in view of Wojciechowicz (US 2006/0271136), further in view of Tsai (US 2008/0200058).
Regarding claim 1: Hansen teaches a first electrical connector element 202 for a modular toy and/or educational toy construction element and/or toy construction system (see Fig. 2A), the first electrical connector element 202 comprising: - a first connector part 207 comprising a plurality of electrical contacts 210-211 electrically connected to a plurality of electrical conductors 212-213 (Fig. 2A), wherein the first electrical connector element 202 is configured to be mechanically, electrically, and releasably connected with a second electrical connector element 622a (see Fig. 9).
Hansen does not explicitly teach wherein the first electrical connector element further comprises: a strain relief part configured to securely hold the plurality of electrical conductors thereby securing the plurality of electrical conductors to the first electrical connector element, and a number of lock and release elements configured to releasably engage with the second electrical connector element when the first and the second electrical connector elements are mechanically and electrically coupled together thereby releasably locking a coupling between the first and the second electrical connector elements and further being configured to release the coupling between the first and the second electrical connector elements when the plurality of electrical conductors is subjected to one or more pull forces above a predetermined release threshold.  
Wojciechowicz teaches a first electrical connector element 100 (Fig. 5A) further comprises: a strain relief part 42 configured to securely hold a plurality of electrical conductors 18A-18B, 34A-34B thereby securing a plurality of electrical conductors 18A-18B, 34A-34B to the first electrical connector element 100 (see Figs. 6-8). 
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first electrical connector element further comprising a strain relief part configured to securely hold the plurality of electrical conductors thereby securing the plurality of electrical conductors to the first electrical connector element as taught by Wojciechowicz into the electrical connector of Hansen in order to achieve the advantage of securely holding a plurality of electrical conductors in a manner to fix, arrange, and protect the connection between the conductors and contacts (see Figs. 1a-1b).
Hansen, in view of Wojciechowicz, does not explicitly teach a number of lock and release elements configured to releasably engage with the second electrical connector element when the first and the second electrical connector elements are mechanically and electrically coupled together thereby releasably locking a coupling between the first and the second electrical connector elements and further being configured to release the coupling between the first and the second electrical connector elements when the plurality of electrical conductors is subjected to one or more pull forces above a predetermined release threshold.  
Tsai teaches a number of lock and release elements 5 configured to releasably engage with a second electrical connector element 6 when a first 1 and the second 6 electrical connector elements are mechanically and electrically coupled together (Fig. 4A) thereby releasably locking a coupling between the first and the second electrical connector elements (Figs. 4A-4B) and further being configured to release the coupling between the first and the second electrical connector elements when the plurality of electrical conductors is subjected to one or more pull forces above a predetermined release threshold (Para. 0038-0039).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a number of lock and release elements configured to releasably engage with the second electrical connector element when the first and the second electrical connector elements are mechanically and electrically coupled together thereby releasably locking a coupling between the first and the second electrical connector elements and further being configured to release the coupling between the first and the second electrical connector elements when the plurality of electrical conductors is subjected to one or more pull forces above a predetermined release threshold as taught by Tsai into the electrical connector of Hansen in order to achieve the advantage of maintaining a mechanical/electrical connection until a threshold has been achieved and releasing after the threshold has been passed in order to not cause damage to the electrical devices.
Regarding claim 2: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 1 and further teaches wherein the plurality of electrical conductors (10A of Wojciechowicz) exit the first electrical connector element in a direction being substantially parallel to an un-mating direction of the first electrical connector element (see Figs. 7-8).
Regarding claim 3: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 1 and further teaches wherein the predetermined release threshold is a member selected from the group consisting of: 5 or more Newton, 7.5 or more Newton, 10 or more Newton, and 15 or more Newton (Tsai Para. 0038-0039).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the predetermined release threshold is a member selected from the group consisting of: 5 or more Newton, 7.5 or more Newton, 10 or more Newton, and 15 or more Newton as taught by Tsai into the electrical connector of Hansen in order to achieve the advantage of maintaining a mechanical/electrical connection until a threshold has been achieved and releasing after the threshold has been passed in order to not cause damage to the electrical devices.
Regarding claim 4: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 1 and further teaches wherein the first electrical connector element comprises two or more lock and release elements (5 of Tsai; see Fig. 3A) and/or wherein the lock and release elements comprise snap fit elements configured to fit with snap fit elements of the second electrical connector element.  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first electrical connector element comprises two or more lock and release elements as taught by Tsai into the electrical connector of Hansen in order to achieve the advantage of maintaining a mechanical/electrical connection.
Regarding claim 5: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 1 and further teaches wherein the lock and release elements (5 of Tsai; see Fig. 3A) comprise pegs or resilient legs (at 5 of Tsai) comprising an engaging portion configured to engage with a receiving opening or recess (71 of Tsai) of the second electrical connector element when the first and the second electrical connector elements are mechanically and electrically coupled together (see Fig. 4A of Tsai).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the lock and release elements comprising pegs or resilient legs comprising an engaging portion configured to engage with a receiving opening or recess of the second electrical connector element when the first and the second electrical connector elements are mechanically and electrically coupled together as taught by Tsai into the electrical connector of Hansen in order to achieve the advantage of maintaining a mechanical/electrical connection until a threshold has been achieved and releasing after the threshold has been passed in order to not cause damage to the electrical devices.
Regarding claim 6: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 1 and further teaches wherein a protruding part (535a of Tsai) of the first electrical connector element is configured to be received in an opening of the second electrical connector element when the first and the second electrical connector elements are mechanically and electrically coupled together, where the protruding part comprises the electrical contacts, at least a part of the electrical conductors, and the lock and release elements (see Figs. 4A-4B of Tsai).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a protruding part of the first electrical connector element is configured to be received in an opening of the second electrical connector element when the first and the second electrical connector elements are mechanically and electrically coupled together, where the protruding part comprises the electrical contacts, at least a part of the electrical conductors, and the lock and release elements as taught by Tsai into the electrical connector of Hansen in order to achieve the advantage of maintaining a mechanical/electrical connection until a threshold has been achieved and releasing after the threshold has been passed in order to not cause damage to the electrical devices.
Regarding claim 7: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 1 and further teaches wherein the strain relief part is configured to securely hold the plurality of electrical conductors when being assembled with the first connector part, and/or wherein the strain relief part is configured to bend the plurality of electrical conductors at least once, or twice, or four times, when securely holding the plurality of electrical conductors (see Fig. 7 of Wojciechowicz).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the strain relief part is configured to securely hold the plurality of electrical conductors when being assembled with the first connector part, and/or wherein the strain relief part is configured to bend the plurality of electrical conductors at least once, or twice, or four times, when securely holding the plurality of electrical conductors as taught by Wojciechowicz into the electrical connector of Hansen in order to achieve the advantage of securely holding a plurality of electrical conductors in a manner to fix, arrange, and protect the connection between the conductors and contacts (see Figs. 1a-1b).
Regarding claim 8: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 1 and further teaches wherein a housing of the first electrical connector element comprises a recess (at 78 of Wojciechowicz) where the plurality of electrical conductors exit the housing, the recess being configured to allow the plurality of electrical conductors to bend (see Fig. 7 of Wojciechowicz), outside the housing, away from or across a mating direction without extending further than a length of the housing in the mating direction.  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with a housing of the first electrical connector element comprises a recess where the plurality of electrical conductors exit the housing, the recess being configured to allow the plurality of electrical conductors to bend, outside the housing, away from or across a mating direction without extending further than a length of the housing in the mating direction as taught by Wojciechowicz into the electrical connector of Hansen in order to achieve the advantage of securely holding a plurality of electrical conductors in a manner to fix, arrange, and protect the connection between the conductors and contacts (see Figs. 1a-1b).
Regarding claim 9: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 1 and Hansen  further teaches further comprising: - a housing or main part comprising a second plurality of electrical contacts electrically connected to a second plurality of electrical conductors, wherein the second electrical connector element is configured to be mechanically, electrically, and releasably connected with the first electrical connector element (see Fig. 9), and wherein the second electrical connector element further comprises: - an opening configured to receive and engage with the number of lock and release elements of the first electrical connector element when the first and the second electrical connector elements are mechanically and electrically coupled together (see Fig. 4A of Tsai).  
Regarding claim 10: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 9 and further teaches wherein the opening is configured to release the coupling between the first and the second electrical connector elements when the second plurality of electrical conductors is subjected to one or more pull forces above the predetermined release threshold (see Para. 0038-0039 of Tsai).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the opening is configured to release the coupling between the first and the second electrical connector elements when the second plurality of electrical conductors is subjected to one or more pull forces above the predetermined release threshold as taught by Tsai into the electrical connector of Hansen in order to achieve the advantage of maintaining a mechanical/electrical connection until a threshold has been achieved and releasing after the threshold has been passed in order to not cause damage to the electrical devices.
Regarding claim 11: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 10 and further teaches wherein the second plurality of electrical conductors exit the second electrical connector element in a direction being substantially parallel to an un-mating direction of the second electrical connector element (see Figs. 4A-4B of Tsai).  
Regarding claim 13: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 9 and Hansen further teaches further comprising an electrical device; wherein the electrical device comprises one or more of: - a power source (Para. 0079), optionally configured for supplying power, via the second electrical connector element and/or the first electrical connector element, to a connected electric device, - a user input element, - a wireless communications element, - one or more standard connectors, and - one or more microprocessors.  
Regarding claim 14: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 1 and Hansen further teaches an electrical cable 203 comprising the first electrical connector element according to claim 1 at a first end and at least one connected electric device at its other end (Fig. 2A).  
Regarding claim 15: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 14 and Hansen further teaches wherein the at least one connected electric device is a device selected from the group consisting of: a motor (Para. 0080), a servo motor, a tacho motor, a lighting element, a sensor, an analog touch-based switch, a digital sensor, a linear actuator, a trigger and/or shooter element, an electro magnet, a relay, a sound generator and/or device, a display, a pneumatic valve, a pump, a light sensor, colour sensor, sound sensor, movement sensor, tilt sensor, distance sensor, acceleration sensor, position sensor, compass, direction sensor, pressure sensor, magnetism sensor, force sensor, near field communication detector, radio frequency communicator, and a remote control device.  
Regarding claim 16: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 14 and Hansen further teaches wherein the at least one connected electric device is a modular toy or an educational construction element (see Fig. 2A).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2010/0311300), in view of Wojciechowicz (US 2006/0271136), further in view of Tsai (US 2008/0200058), further in view of Kondo (US 2011/0244730).
Regarding claim 12: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 1.
	Hansen does not explicitly teach wherein one of the plurality of electrical contacts of the first electrical connector element is offset compared to the other electrical contacts so that an electrical connection for this electrical contact will be established before an electrical connection for the other electrical contacts during use, and where the offset electrical contact is the electrical contact having, in use, an electrical ground potential signal.  
Kondo teaches one GC of a plurality of electrical contacts 30 of a first electrical connector element 1 is offset compared to the other electrical contacts SC so that electrical connection for this electrical contact will be established before electrical connection for the others (see Fig. 8 for offset of ground contact GC compared to signal contacts SC), during use, and where the offset electrical contact GCc is the electrical contact having, in use, an electrical ground potential signal (Para. 0047). 
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with one of a plurality of electrical contacts of a first electrical connector element is offset compared to the other electrical contacts so that electrical connection for this electrical contact will be established before electrical connection for the others, during use, and where the offset electrical contact is the electrical contact having, in use, an electrical ground potential signal as taught by Kondo into the electrical connector of Hansen in order to achieve the advantage of first establishing a ground connection before establishing electrical contact with the remaining contacts.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2010/0311300), in view of Wojciechowicz (US 2006/0271136), further in view of Tsai (US 2008/0200058), further in view of Weber (US 2013/0244472).
Regarding claim 17: Hansen, in view of Wojciechowicz, further in view of Tsai, teaches all the limitations of claim 14.
Hansen does not explicitly teach wherein the first and the second electrical connector element each comprise: - a first electrical conductor, - a second electrical conductor, - a third electrical conductor, - a fourth electrical conductor, - a fifth electrical conductor, and - a sixth electrical conductor, and wherein a first connected electric device of the at least one connected electric device and a second connected electric device of the at least one connected electric device are arranged to communicate: - a first device control signal, optionally supplying electrical power, or no signal via the respective first electrical conductors, - a second device control signal or no signal via the respective second electrical conductors, - an electrical ground potential signal via the respective third electrical conductors, - a power supplying signal or no signal via the respective fourth electrical conductors, - a first digital communications signal, e.g. a digital output signal, via the respective fifth electrical conductors, and - a second digital communications signal, e.g. a digital input signal, via the respective sixth electrical conductors.
Weber teaches a first 10 and second 20 electrical connector element each comprises:- a first electrical conductor, a second electrical conductor, a third electrical conductor, a fourth electrical conductor, a fifth electrical conductor, and a sixth electrical conductor, and wherein the first electrical device and the second electrical device are arranged to communicate:a first device control signal, optionally supplying electrical power, or no signal via the respective first electrical conductors, a second device control signal or no signal via the respective second electrical conductors, an electrical ground potential signal via the respective third electrical conductors, a power supplying signal or no signal via the respective fourth electrical conductors, a first digital communications signal, e.g. a digital output signal, via the respective fifth electrical conductors, and - a second digital communications signal, e.g. a digital input signal, via the respective sixth electrical conductors (e.g. Fig. 3C shows contacts 12, 22 comprising at least 6 electrical conductors and Para. 0040 and 0047 states where the contacts comprises control signals along with power and ground).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the first and the second electrical connector element each comprise: a first electrical conductor, a second electrical conductor, a third electrical conductor, a fourth electrical conductor, a fifth electrical conductor, and a sixth electrical conductor, and wherein a first connected electric device of the at least one connected electric device and a second connected electric device of the at least one connected electric device are arranged to communicate: a first device control signal, optionally supplying electrical power, or no signal via the respective first electrical conductors, a second device control signal or no signal via the respective second electrical conductors, an electrical ground potential signal via the respective third electrical conductors, a power supplying signal or no signal via the respective fourth electrical conductors, a first digital communications signal, e.g. a digital output signal, via the respective fifth electrical conductors, and a second digital communications signal, e.g. a digital input signal, via the respective sixth electrical conductors as taught by Weber into the electrical connector of Hansen in order to achieve the advantage of transmitting video, audio and control signals to perform predetermined functions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR C JIMENEZ/Examiner, Art Unit 2833